               Case 3:18-cv-00321 Document 444 Filed 08/05/21 Page 1 of 1 PageID #: 29920

                                   District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Huntington
 Date: 8/5/2021                     Case Number 3:18-cv-00321

 Case Style                  Adkins vs. CSX Transportation, Inc.
 Type of hearing             Motion Hearing
 Before the Honorable: 2514-Chambers
 Court Reporter              Kathy Swinhart                          Courtroom Deputy Law Clerk
 Attorney(s) for the Plaintiff or Government
 Gregory Paul, Patrick Stephens, Kenneth Reed
 Attorney(s) for the Defendant(s)
 Davis Walsh, Melissa Bird, Samuel Tarryr
 Law Clerk                   Casey Waldeck
 Probation Officer

                                                     Court Times

  Start Time        Stop Time                                     Court Time Description

    1:29 PM           3:01 PM                                Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 01:32


                                                    Courtroom Notes

Hearing scheduled to commence: 1:30 p.m.
Hearing commenced: 1:29 p.m.

Motion by CSX Transportation, Inc., Elizabeth Creedon, Tom DeAngelo, Kenneth Ray Emerson, Craig S. Heligman, Delando
Jones, Shawn Lusk, Curt Shogren, Milton Storm, Gus Thoele for Summary Judgment. ECF No. 360

Motion by Plaintiffs for Partial Summary Judgment. ECF NO. 368,

Motions taken under advisement.
Names of settled plaintiffs placed on the record.

Trial continued generally.

Adjourned 3:01 p.m.
